                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

REBECCA RICHARDS,

       Plaintiff,

v.                                                              Case No: 5:19-cv-344-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER
       This matter is before the undersigned on Defendant’s Unopposed Motion for Entry of

Judgment with Remand in which Defendant requests the Court to remand this case so that the

Commissioner can take further administrative action. (Doc. 18). Defendant states that Plaintiff

has no objection to the Motion to Remand.

       Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to reverse

the decision of the Commissioner with or without remanding the cause for a rehearing. Shalala v.

Schaefer, 113 S. Ct. 2625 (1993). The failure of the ALJ to develop the record constitutes

sufficient grounds for remand. Brissette v. Heckler, 730 F.2d 548 (8th Cir. 1984), appeal after

remand 613 F. Supp. 722 (E.D. Mo. 1985), judgment aff’d in part, rev’d in part, 784 F.2d 864 (8th

Cir. 1986). On remand under sentence four, the ALJ should review the case on a complete record,

including any new material evidence. Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983)

(finding that it was necessary for the ALJ on remand to consider psychiatric report tendered to

Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522 n. 1 (11th Cir. 1984) (holding that the

ALJ should consider on remand the need for an orthopedic evaluation).
       Therefore, the undersigned agrees with the parties that it is appropriate to remand this

matter to the Commissioner. Accordingly, it is ordered that:

       (1)    Defendant’s Unopposed Motion for Entry of Judgment with Remand

       (Doc. 18) is GRANTED.

       (2) This action is REVERSED AND REMANDED pursuant to sentence

       four of 42 U.S.C. § 405(g) to the Commissioner for the following reasons:

                  The Commissioner requests remand for an administrative law
                  judge (ALJ) to conduct further administrative proceedings and
                  further evaluate the medical evidence of record, including the
                  medical opinion evidence and Plaintiff’s subjective complaints.
                  The ALJ shall also update the record, conduct another hearing
                  at which the Plaintiff can provide testimony, and issue a de novo
                  decision.

       (3)    The Clerk is directed to enter judgment accordingly, terminate any

       pending motions, and close the file.


       DONE and ORDERED in Ocala, Florida on February 3, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
